Citation Nr: 0032939	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to April 1946.

In a January 1958 decision the Board of Veterans' Appeals 
(Board) denied the veteran's claim of entitlement to service 
connection for a post-operative duodenal ulcer.  The January 
1958 Board decision is the last final disallowance of that 
claim.

The issue as presented, whether new and material evidence has 
been submitted to reopen service connection for a 
gastrointestinal disorder, encompasses a duodenal ulcer, and 
is not separate and distinct from the claim decided by the 
Board in January 1958.  


FINDINGS OF FACT

1.  A Board decision in January 1958 denied the claim of 
service connection for a duodenal ulcer.  

2.  The evidence received since the January 1958 Board 
decision is redundant of previously considered evidence and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

Evidence submitted since the January 1958 Board decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§  5108, 7104(b) (West 1991); 38 C.F.R. §§  
3.156, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1958 decision the Board denied the veteran's 
claim of entitlement to service connection for a post-
operative duodenal ulcer.  

The evidence at the time of the 1958 Board decision included 
the veteran's service medical records.  A medical examination 
performed in June 1943, shortly after the veteran's entry 
onto active service, reported a history of nervous 
indigestion.  The physical examination was negative.  

In July 1943 the veteran was admitted to a hospital with 
complaints of vague, poorly localized abdominal pain and a 
history of cramping for several years.  A recent upper GI 
study was normal.  It was reported that he had had three 
major abdominal attacks since induction.  The hospital 
diagnosis was neurogenic spastic enteritis.  It was also 
indicated that there was no disease and that the veteran had 
an ill defined gastrointestinal tract manifested by cramping 
sensations in the abdomen.  It reported that the veteran's 
condition had existed prior to service.  

In December 1945 the veteran was hospitalized with a three-
month history of diarrhea and abdominal cramping.  In a 
January 1946 medical progress report it was indicated that 
the veteran had had a four year history of chronic recurrent 
upper and mid abdominal pain, suggestive of a duodenal ulcer, 
but not exactly typical. 

At a hospital in March 1946 the veteran reported that his 
gastrointestinal symptoms had abated.  In March 1946 the 
medical diagnosis was: Other diseases of the gastrointestinal 
system, chronic, manifested recurrent diarrhea, cramping, 
abdominal pain and severe intolerance to regular Army diet.   
In April 1946 it was reported that a barium enema X-ray was 
negative and that a gastrointestinal clearance had been 
given.  The diagnosis was observation for disease of the 
gastrointestinal tract, none found.  The service discharge 
medical examination revealed a history of hospitalization in 
1945 for abdominal symptoms.  No pertinent physical findings 
were reported.  

A June 1948 statement from a private physician revealed that 
the veteran had been examined and in his opinion he had a 
duodenal ulcer, colitis, constipation, and diarrhea.  

In July 1948 statements from the veteran's mother and spouse, 
it was stated that since the veteran's discharge from service 
he had had a severe stomach disorder that was not prevalent 
prior to service.  It was reported that the veteran had had 
been treated by several physicians and the diagnosis was an 
ulcer.  

A VA gastrointestinal examination was performed in September 
1948.  The veteran complained of epigastrium pain that 
improved with diet and medication.  The veteran's service 
history of gastrointestinal problems was reported.  The 
physical examination revealed slight tenderness in the 
epigastrium.  The diagnosis was evidence insufficient to 
warrant diagnosis of gastrointestinal disease at this time.  
A subsequent GI series and barium enema revealed no 
abnormalities.  

In a September 1948 statement from a private physician it was 
reported that a March 1948 examination revealed that a 
gastrointestinal tract X-ray showed a five-hour residue in 
the stomach due to pyloric obstruction, duodenal deformity.  
The X-ray diagnosis was acute duodenal ulcer.  

A service medical record received in December 1949 showed 
that from March through November 1945, the veteran received 
treatment for gastrointestinal complaints.  

In February 1957 a subtotal gastrectomy was performed in 
conjunction with an eight-year history of intermittent 
midepigastric pain.  The April 1957 hospital report revealed 
a final diagnosis of duodenal ulcer.  An April 1957 statement 
from the physician who performed the subtotal gastrectomy 
revealed that the veteran was first seen in August 1955, and 
that he had had a ten to twelve year history of a duodenal 
ulcer.  The diagnosis was duodenal ulcer.  In an April 1957 
statement the veteran's treating physician reiterated 
findings reported in the September 1948 medical report.  

Received in April 1957 were private medical records dated 
from August 1951 to November 1952, that reported a residual 
deformity of the duodenal bulb and a diagnosis of duodenal 
ulcer. 

In a report from a private physician dated in April 1957 and 
received in May 1957, it was indicated that the veteran had 
received treatment from June 1949 through May 1953 for a 
duodenal ulcer.  

In a January 1958 decision the Board denied the veteran's 
claim of service connection for a postoperative duodenal 
ulcer.  It was determined that the veteran had had 
preexisting gastrointestinal symptoms that did not increase 
during service.  

Since the January 1958 decision by the Board additional 
evidence has been received.  

Received in October 1998 were: A statement from the veteran 
concerning his service medical history; a July 1996 private 
hospital discharge summary regarding treatment for unrelated 
physical disorders; and a letter to the veteran's 
representative regarding his service medical history.  

Received in November 1998 and April 1999 were multiple copies 
of May and June 1957 letters to the veteran from the RO 
regarding his claim; the January 1958 Board decision; a 
November 1998 letter to the veteran's representative 
regarding his service medical history; and a previously 
submitted statement from the veteran concerning his service 
medical history.  


Law and Regulations

Pursuant to 38 U.S.C.A. § 7104(b), a Board decision is 
considered final.  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

The Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


Analysis

The evidence that has been received since the January 1958 
Board decision is rather limited, consisting of statements 
from the veteran regarding his service medical history; 
medical records of treatment for unrelated physical problems; 
and copies of the January 1958 Board decision and letters to 
the veteran from the RO dating back to his initial claim.  
The Board has reviewed the additional evidence and concludes 
that in its entirety, this evidence is primarily cumulative 
and not probative of the issue at hand, service connection 
for a gastrointestinal disorder.  This evidence does not 
provide "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998.   To a large extent, the evidence duplicates 
material that was of record in 1958 and is, accordingly, not 
"new."  To the extent that the evidence is new, it refers 
to the status of various medical conditions decades after 
military service which is of little significance in 
determining whether ulcer disease was incurred in or 
aggravated by military service nearly a half-century ago.  


ORDER


New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a duodenal ulcer is denied.  



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

